Title: To George Washington from Major Henry Lee, Jr., 22 August 1779
From: Lee, Henry Jr.
To: Washington, George


        
          Sir
          Paramus [N.J.] 22d August 1779.
        
        Lord Stirling was pleased to communicate to your Excellency my verbal Report to his Lordship of the 19th instant. I now do myself the





honor to present a particular relation of the Enterprize which your Excellency was pleased to commit to my direction.
        I took command of the troops employed on this occasion on the 18th They amounted to four hundred Infantry composed of detachments from the Virginia and Maryland Divisions, and one troop of dismounted Dragoons. For the full explanation of the Modes of approach, attack, and retreat—I beg leave to refer to the order of March and disposition of Battle transmitted in the present enclosure.
        The troops moved from the Vicinity of the New Bridge about four oClock P.M. Patrols of Horse being detached to watch the communication with the North River, and parties of Infantry stationed at the different Avenues leading to Powles Hook: My anxiety to render the march as easy as possible, induced me to pursue the Bergen Road lower than intended. After filing into the mountains the timidity or treachery of the principal Guide prolonged a short march into a march of three Hours, by this means the troops were exceedingly harassed, and being obliged to pass through deep mountainous Woods to regain our Route, some parties of the Rear were unfortunately separated. This affected me most sensibly, as it not only diminished the number of the Men destined for the Assault, but deprived me of the aid of several Officers of distinguished Merit.
        On reaching the point of separation, I found my first disposition impracticable both from the near approach of day and the rising of the tide. Not a moment being to spare, I paid no attention to the punctilio’s of honor or Rank, but ordered the troops to advance in their then disposition. Lieutenant Rudulph, whom I had previously detached to reconnoitre the passages of the Canal returned to me at this point of time and reported that all was silence within the Works, that he had fathomed the Canal and found the passage on the Center Rout still admissible. This intervening intelligence was immediately communicated from Front to Rear and the troops pushed on with that Resolution, order and coolness which ensures success.
        The forlorn Hopes, led by Lieut. McCallister of the Maryland [detachment] and Lieut. Rudulph of the Dragoons marched on with trailed Arms in most profound silence. Such was the singular address of these two Gentlemen that the first notice to the Garrison was The Forlorne’s plunging into the Canal. A firing immediately commenced from the Block Houses and along the line of Abattis but did not in the least check the advance of the Troops. The forlorne supported by Major Clarke at the head of the right Column, broke thro’ all opposition, and fou⟨nd⟩ an entrance into the main Work. So rapid was the movement of the troops that we gained the Fort before the discharge of a single peice of Artillery. The Center Column conducted by Capt.

Forsyth on passing the Abattis took a direction to their left. Lieut. Armstrong led on the advanced of this Column. They soon possessed themselves of the Officers and troops posted at the House No. 6. and fully completed every object of their destination. The rear Column under Capt. Handy moved forward in support of the whole. Thus were we completely victorious in the space of a few Moments.
        The appearances of day light, my apprehension least some accident might have befallen the Boats, the numerous difficulties of the Retreat, the harrassed State of the troops, and the destruction of all our ammunition by passing the Canal conspired in influencing me to retire the Moment of Victory. Major Clarke with the right Column was immediately put in motion with the greater part of the prisoners. Capt. Handy followed on with the remainder. Lieutenants Armstrong and Reed formed the rear Guard.
        Immediately on the commencement of the Retreat, I sent forward Capt. Forsyth to priors Mill to collect such Men from the different Columns as were most fit for Action and to take post on the heights of Bergen to cover the Retreat.
        On my reaching this place, I was informed by Cornet Neill (who had been posted there during the Night for the purpose of laying the Bridge and communicating with the Boats) that my Messenger directed to him previous to the attack had not arrived, nor had he heard from Capt. Peyton who had charge of the Boats.
        Struck with apprehension that I should be disappointed in the route of retreat, I rode forward to the front under Majr Clarke whom I found very near the point of embarkation and no Boats to receive them. In this very critical situation I lost no time in my decision, but ordered the troops to regain Bergen Road and move on to the New Bridge: at the same time I communicated my disappointment to Lord Stirling by Express, then returned to priors Bridge to the Rear Guard.
        Oppressed by every possible misfortune; at the Head of troops worn down by a rapid March of thirty Miles, thro’ Mountains, Swamps and deep Morasses, without the least refreshment during the whole March⟨,⟩ Ammunition destroyed, encumbered with prisoners and a retreat of fourteen Miles to make good, on a Route admissible of interception at several points by a march of two, three, or four Miles. One Body moving in our Rear, and another (from the intelligence I had received from the captured Officers) in all probability well advanced on our Right—a Retreat naturally impossible to our left. Under all these distressing circumstances, my sole dependance was in the persevering gallantry of the Officers and obstinate courage of the Troops. In this I was fully satisfied by the shouts of the Soldiery

who gave every proof of unimpaired Vigor on the Moment that the Enemy’s approach was announced.
        Having gained the point of interception opposite Weehock, Capt. Handy was directed to move with his division on the mountain Road in order to facilitate the retreat. Capt. Catlett of the 2d Virginia Regt fortunately joined me at this moment at the Head of fifty Men with good Ammunition. I immediately halted this Officer and having detached two parties, the one in the Bergen Road in the Rear of Maj⟨or⟩ Clarke, the other on the Banks of the North River. I moved with the party under command of the Captain on the Center Route. By these precautions a sudden approach of the Enemy was fully prevented. I am very much indebted to this Officer and the Gentlemen under him for their alacrity and Vigilance on this occasion.
        On the Rears approach to the Fort Lee Road we met a detachment under the command of Colo. Ball, which Lord Stirling had pushed forward on the first notice of our situation to support the Retreat. The Colonel moved on and occupied a position which effectually covered us.
        Some little time after this, a Body of the Enemy (alluded to in the intelligence I mentioned to have received from the Officers while in the fort) made their appearance issuing out of the Woods on our right, and moving thro’ the feilds directly to the Road. They immediately commenced a fire upon my Rear. Leiutenant Reed was ordered to face them while Lieut. Rudulph threw himself with a party into a stone House which commanded the Road. These two Officers were directed mutually to support each other and give time for the troops to pass the English Neighbourhood Creek at the Liberty Pole. On the enemy’s observing this disposition they immediately retired by the same Route they had approached and gained the Woods. The precipitation with which they retired preventing the possibility of Colo. Balls falling in with them, saved the whole.
        The Body which moved in our Rear having excessively fatigued themselves by the rapidity of thier march, thought prudent to halt before they came in contact with us.
        Thus Sir was every attempt to cut off our Rear completely baffled. The troops arrived safe at the New Bridge with all the prisoners about 1 oClock P.M. on the 19th.
        I should commit the highest injustice, was I not to assure your Excellency that my endeavours were fully seconded by every Officer in his station, nor can any discrimination justly be made, but what arose from opportunity. The troops vied with each other in patience under their many sufferings and conducted themselves in every vicissitude of fortune with a resolution which reflects the highest honor on them.
        
        During the whole Action not a single Musket was fired on our side—the Bayonet was our sole dependance.
        Having gained the fort, such was the order of the troops, and attention of the Officers, that the soldiers were prevented from plundering, altho’ in the midst of every sort.
        American humanity has been again signally manifested. Self preservation strongly dictated on the retreat the putting the prisoners to death, and British Cruelty fully justified it, notwithstanding which not a man was wantonly hurt.
        During the progress of the troops in the Works, from the different Reports of my Officers, I conclude not more than fifty of the Enemy were killed and a few wounded. Among the killed is one Officer, supposed from his description to be a Captain in Colo. Buskirks Regt. Our loss on this occasion is very trifling. I have not yet had a report from the detachment of Virginians but as I conclude their loss to be proportionate to the loss of the other troops, I can venture to pronounce that the loss of the whole in killed, wounded and missing will not exceed twenty. As soon as the Report comes to hand, I will transmit to Head Quarters an accurate Return. I herewith inclose a Return of the prisoners taken from the Enemy.
        At every point of the Enterprize I stood highly indebted to Maj: Clarke for his Zeal, activity and example. Captains Handy and Forsyth have claim to my particular thanks for the support I experience from them on every occasion. The Captains Reed, McClane, Smith, Crump and Wilmot behaved with the greatest Zeal and intrepidity. I must acknowledge myself very much indebted to Major Burnet and Capt. Peyton of the Dragoons for their Council and indefatagability in the previous preparations to the attack. The premature withdraw of the Boats was owing to the non arrival of my dispatches and tho’ a most mortifying circumstance can be called nothing more than unfortunate. Lieut. Vanderville, who was to have commanded one of the Forlornes, but was thrown out by the alteration of the disposition of Battle, conducted himself perfectly soldier like. The whole of the officers behaved with the greatest propriety, and as I said before no discrimination can justly be made but what arose from oppertunity.
        The Lieutenants McCallister—Armstrong, Reed and Rudulph distinguished themselves remarkably. Too much praise cannot be given to these Gentlemen for their prowess and example. Capt. Bradford of the Train who volunteered it with me for the purpose of taking direction of the Artillery deserves my warmest thanks for his Zeal and Activity. I am personally indebted to Capt. Rudulph and Dr Irvine of the Dragoons who attended me during the Expedition, for their many Services.
        
        I beg leave to present your Excellency with the Flag of the Fort by the Hands of Mr McCallister the Gentleman into whose possession it fell.
        It is needless for me to explain my Reasons for the instantaneous evacuation of the Fort. Your Excellency’s knowledge of the post will suggest fully the propriety of it. The Event confirms it.
        Among the many unfortunate circumstances which crossed our wishes; none was more so, than the accidental absence of Colo. Buskirk and the greatest part of his Regt. They had set out on an Expedition up the North River the very night of the attack. A Company of vigilant Hessians had taken their place in the fort, which rendered the secrecy of approach more precarious, and at the same time diminished the object of the Enterprize by a reduction of the Numbe⟨rs⟩ of the Garrison. Major Sutherland fortunately saved himself by a Soldiers counterfeiting his person. This imposition was not discovered till too late.
        I intended to have burnt the Barracks, but on finding a Number of sick Soldiers and Women with young Children in them, humanity forbad the Execution of my intention. The Key of the Magazine could not be found, nor could it be broke open in the little time we had to spare, many attempts having been made to that purpose by the Lieutenants McCallister and Reed. It was completely impracticable to bring off any peices of Artillery. I consulted Capt. Bradford on the point who confirmed me in my opinion. The circumstance of spiking them being trivial it was omitted altogether.
        After most of the troops had retired from the Works and were passed and passing the Canal, a fire of Musquetrey commenced from a few straglers who had collected in an old Work on the right of the main fort. Their fire being ineffectual and the object trifling, I determined not to break in upon the order of retreat, but continued passing the defile in front. I cannot conclude this Relation without expressing my warmest thanks to Lord Stirling for the full patronage I received from him in every Stage of the Enterprize. I must also return my thanks to the Cavalry for their vigilant Execution of the duties assigned them.
        Capt. Rudulph waits on your Excellency with these dispatches, I beg leave to refer to this Officer for any further explanation that may be required. I have the honor to be Sir with the most perfect Respect Yr Excellency’s most obt and most humble Servt
        
          Henry Lee Junr
        
      